Citation Nr: 0512956	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to an initial rating in excess of 10 percent 
for a bilateral knee disability.

6.  Entitlement to an initial compensable rating for herpes.

7.  Entitlement to an initial compensable rating for acne of 
the face.

8.  Entitlement to an initial compensable rating for a left 
ankle disability.

9.  Whether a VA Form 9 received on June 25, 1997, was a 
timely substantive appeal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from rating decisions issued by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Atlanta, Georgia.  The Board remanded this case 
for a hearing in August 2003.

REMAND

In his December 2001 substantive appeal, the veteran 
requested a hearing at the RO before a Veterans Law Judge 
(VLJ), formerly known as a Member of the Board.  This type of 
hearing often is referred to as a Travel Board hearing.  The 
evidence shows that this hearing was scheduled for September 
2003, but prior to his hearing, the veteran indicated that he 
had moved and requested that his hearing be rescheduled.  The 
hearing was rescheduled to be conducted in June 2004, but 
prior to his hearing, the veteran submitted a statement 
indicating that he was unable to attend his hearing as a 
consequence of financial difficulties following a death in 
his family.  See 38 C.F.R. § 20.704(c) (2004).  In his June 
2004 correspondence, the veteran requested that the hearing 
be rescheduled.  Therefore, a remand is in order so that the 
veteran may be afforded another opportunity to report for his 
requested hearing.  See 38 C.F.R. §§ 20.702, 20.704 (2004).

Accordingly, this case hereby is REMANDED to the RO via the 
Appeals Management Center, in Washington, DC, for the 
following:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity, and 
notify him and his representative of the 
date, time, and location of the hearing.  
If, for whatever reason, he decides that 
he no longer wants a Travel Board 
hearing, then this should be documented 
in the record.  Also, if he fails to 
report for the scheduled hearing, this 
also should be documented in the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




